DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/377674 on June 24, 2021, in which Claims 1-5, 7-13 and 15-22 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6 and 14 have been cancelled.  Claims 1-5, 7-13 and 15-22 are pending, of which Claims 1-5, 7-13 and 15-22 are allowed.

Allowable Subject Matter
Claims 1-5, 7-13 and 15-22 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims 1-5, 7-13 and 15-22 renumbered as Claims 1-20.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

encoded data slices 

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “when the one or more other potentially compromised encoded data slices are detected: determining, by the security module, a data compromise threat level based on a total number of potentially compromised encoded data slices, a type of data compromise associated with the potentially compromised encoded data slices, a time period associated with the potentially compromised encoded data slices, and one or more user computing devices associated with the potentially compromised encoded data slices; and enabling, by the security module, an automatic data preservation protocol based on the data compromise threat level, wherein the automatic data preservation protocol includes one or more of: one or more data preservation options, one or more data tracking options, and one or more notification options”, in Claims 1 and 9; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the .

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Resch et al. (U.S. Patent Application Publication No. 2017/0004041 A1), hereinafter “Resch”.  Resch is cited on PTO-892 filed 7/2/2021.
	Resch: ¶ 30 teaches to support data storage integrity verification within the distributed computing system, the integrity processing unit (and/or other devices in the DSN) may perform rebuilding of `bad` or missing encoded data slices.  At a high level, the integrity processing unit performs rebuilding by periodically attempting to retrieve/list encoded data slices, and/or slice names of the encoded data slices, from the DSN memory.  Retrieved encoded slices are checked for errors due to data corruption, outdated versioning, etc.  If a slice includes an error, it is flagged as a `bad` or `corrupt` slice.  Encoded data slices that are not received and/or not listed may be flagged as missing slices.  Bad and/or missing slices may be subsequently rebuilt using other retrieved encoded data slices that are deemed to be good slices in order to produce rebuilt slices.  The rebuilt slices may then be written to DSN memory.

	Although conceptually similar to the claimed invention of the instant application, Resch does not teach determining a threat level based on the number, time period and user device associated with the potentially compromised encoded data slices.



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Baptist et al. (U.S. Patent Application No. 2017/0171105); teaches the integrity processing unit performs rebuilding of `bad` or missing encoded data slices.  At a high level, the integrity processing unit  performs rebuilding by periodically attempting to retrieve/list encoded data slices, and/or slice names of the encoded data slices, from the DSN memory
Resch et al. (U.S. Patent Application No. 2013/0198130); teaches the verify slice module further functions to, for each encoded data slice of the at least some encoded data slices that fails the verifying of the integrity value, flag the failed encoded data slice as being potentially compromised to include producing the flag slice ID.  The verify slice module provides encoded data slices received via the responses during the loop to the verify segment module to facilitate further segment level verification as discussed below. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.